 

 

Case 1:19-cv-00893-JB-SMV Document 1 Filed 09/25/19 Wqbqal py 16 “<<

UNITED STATES DISTRICT C. 'T
- ALBUQUERQUE, NEW MEXICO

  
 

 

 

Mi 7 £43360 ecw SEP 25209 te
‘Max Ogecsm ;
x 9.0. PeaneR 152% MITCHELL P. EAPERS

Los LUNAS phlM 8703 \
omplete Mailing Address

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW MEXICO

civil Action No. LQ) 89S J8-Smy
(To be supplied by the Court)

Blox Octean 443360
C

, Plaintiff(s),

 

Full name(s) and prisoner number(s)
(Do not use ef al.)

Vv.
David PhanesY

7) olbecko We Mr acu12 Zs
(Do not use ef al.) \

‘_, Defendant(s).

PRISONER'S CIVIL RIGHTS COMPLAINT

A. PARTIES AND JURISDICTION
1. Naxx Ocbhace wh is acitizen of $ )euS Slexies who -
(Plaintiff) (| (State)

presently resides at ¥ _DO.DaAWER 132.3 Jos lusas, NM. $703 |

(mailing address or place of confinement)

 

 

2. Defendant Gy ow. ct ned Sf oS is a citizen of J \eu> Syeowico
(name of first defendant) (State)

whose address is Lua ns LX ODS ,
!

and who is employedas G1, Raton Pelice Deoot. At the time the claim(s)
(title and place of employment) ,

alleged in this complaint arose, was this defendant acting under color of state law?
JY Yes No. If your answer is "Yes," briefly explain:
AL DeCeancdanss cCelect wan SVece> Dexces Cacd

eodk Stotutos aS Police Se icecs.

 
 

Case 1:19-cv-00893-JB-SMV Document1 Filed 09/25/19 Page 2 of 16

 

 

DeCrna Sones

 

 

Dsang VWelloxz >
Coc Cuoca
WMeccec&, Vlalle xz,
AIAG Craccca,

Ssac/ Seas. Doe (s) (> thou AS)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 1:19-cv-00893-JB-SMV Document 1 Filed 09/25/19 Page 3 of 16

3. Defendant Volbecto Oo micmarex, isa citizen fee tie ACO
State

(name of second defendanty '

whose address is Lac les Soc

and who is employed as Ch-S-\ > \\ t ; At the time the claim(s)
title and place of employment)

alleged in this complaint arose, was this defendant acting under color of state law?
Yes No. If your answer is "Yes," briefly explain:

(See Perctecinecd’? ot Za)

 

(If more space is needed to furnish the above information for additional defendants, continue on a blank
sheet which you should label "A. PARTIES." Be sure to include each defendant's complete address and

title.)

(CHECK ONE OR BOTH:)
Jurisdiction is asserted pursuant to 42 U.S.C. § 1983 (for state defendants) or Bivens v. Six

Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971) and 28 U.S.C. § 1331 (for

federal defendants).
Jurisdiction also is invoked pursuant to 28 U.S.C. § 1343(a)(3).. Uf you wish to assert

Jurisdiction under different or additional statutes, you may list them below.)

 

 

B. NATURE OF THE CASE

 

BRIEFLY state the background of your case.
(S QQ MEK che lS Ce 2,7 @)

C. CAUSE OF ACTION

 

I allege that the following of my constitutional rights, privileges, or immunities have been violated and
that the following facts form the basis of my allegations: (If more space is needed to explain any
allegation or to list additional supporting facts, continue on a blank sheet which you should label "D.

CAUSE OF ACTION. "):
Claim I: LLlencl Seacely end Seczuc2@) Oo
Vie leeian o zh e AL OMdencl jnea« ov zIne,

LAS.S.

 

 
Case 1:19-cv-00893-JB-SMV Document1 Filed 09/25/19 Page 4 of 16

 

 

 

 

 

A. “Peo ce, oS

 

 

 

 

 

 

t\ Ovreanlan- Naka Vfe lex, CS a
Cite pmen OF YDeocS Slexcca Dhoso,

SASMC SBS cS PALADIN | cacs$ Shs

LS CEN COUcct SS acy COSY ccec os

_ Reton aes tce O JQOACOHSNG __

| 1S) DQVeactone Secu Caca GS co
Cit izmen SS Neck Sle x coo shone,
ackSoeose cf UAKAS AN aac Shao
iS CEVOCOuocb MB oa OY cee oY
Raton PLirco Degact Done |
__| te) D oroaclon-. “BDeccce&, Malle z, LD ow
Chemen SY SiecS Slexcce Shogo;

_{_ack&Seess oe UARKAeDA cack Sno cS
—+—-EAOCs eck ao Gea COS

6 Oe oy
Qe hI

To Ccce Aeac. Oe Neys,

2.) OAVeaclen-«. Salen Racca eB a
COE CQ SY SVedDexcca Sacec.
AASoesSS (8 UAkAASA aac Sho ce
—~€@&\OCoueS es an CSSD, coe om,

ee Reton’ \ etice Segcot ont

8) MMeatont (S\ Senn eel Scac,
MOdsedsy “L theu 1O coo Coe rZeae os
Meds Sexccsa hose ack&Socoss CS
BMAKMSRA, cat Shea cs eacg

Cowmeck as
t t
OSS) CeC(S) AIO Figeats, o> Rectang

 

 

 

 

 

 

ne

 

 

 

 

 

 

 

 

 

 

 

 

 

a Se D2) — Sf

 

 

 
 

Case 1:19-cv-00893-JB-SMV Document1 Filed 09/25/19 Page 5 of 16

 

 

Pe Ccce OSedersrons .

 

OeVoancsle nt CS) san / Seas’ Mee (Ss) aco,

Sc Ei bos PecBan(s) ohoac, i(Kheacieces
ACCU Tk Racks toa” Dla SS be, Snowe,
Canmclrac ou hove, Carnseck ono
CereecN\ubelL toe “Plea Oe La reses

hece 6c Place DO CesecvYes HANG Cocks &

CU
Ma adroacs$ Ske PlCealines Sikh ALANS

NeNes oY Sa ccl Oecskaa (Sy AMc@ eho. ce
itor Oe eS be coDco haeSca

 

- SA cc OSeatlases, Seco BOS iMo wea Cec
__KEWNe Colon SS) SCoacGe Ca cS.

 

Soak

 

 

 

 

Drenclea--e oS /1S on Palrcce oy. cee
Or istege SS aon Sleeot SS Qieboan
Oo lvce SEQ ach DedsS,

 

 

 

 

ALD

otuce SY the Ocec.
4— N

Cet Soon tine Sete s Sy Secely Qe

BOP cack Decca 2A, 2Qace DSeaclones
2, tlner. 1O Cosa clecl acy aneraeccovyoec
(ed eCoce CMON (Saf OeDSOc oe 7 oo

MmCoamSaG “kc “Dee ao OP S Poce Sf

 

 

QA

 
rec eDoane Te

CmOse None fo TMoanlu ee,

CEE YOST GS OC Cecl
— UA LY CON 4D QL ¢
——____|+&eine

 

back velom —

Case 1:19-cv-00893-JB-SMV Document 1 Filed 09/25/19 Page 6 of 16

 
   
  
   
  
  
 
   
  
  
  
   
 

 

 

 

IAN CE CON Reto. Ccco,

‘ Soenck. oye
met oo CoS. ce

 

o

H~22 tac IS) ae

€

n g Pecsenc ( MOS Seernces
TRe CacGiceocre C (<> Goo
HGS ON Goong SS .Wo, Recon Pees,
Mepoce Sone CPIYWES TOL eho TP Lewro Cee
--OCcS oo. @ Pep ectuy ooac$ CeBiclontig (

C
Olace of CSoe Cone Lt hock oquclis

SOOO aR LHoveces

AC#Livceoecl 6

 

¢ wey

 

 

 

 

 

 

 
 

 

 

 

  

 

 

 

f a Oo G 2 A icf <INC
x} | Cent QL SiVe CanRon. eo heave,
ee oO okies thet tine Lacy
Le Dp oseas) Soe Cutee aact Wiles
Cocccct Ko “ING Ske “le. mrs ORs

   

 

 

 

  
 
 
  

PecMan a Sesiconce, Dec TO Fe pone QOe
PSL AVM eNOS CSS Oe, Cu. C. qnoe
Otc ods C.S6e$ oa SeVenclones,
Nhe Me Seccetn oS

en eer a

 

 

Secaenke oc Ve Cec’

er

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

Case 1:19-cv-00893-JB-SMV Document1 Filed 09/25/19 Page 7 of 16

Supporting Facts: (Include all facts you consider important, including names of persons involved, places,
and dates. Describe exactly how each defendant is involved. State the facts clearly in your own words

without citing legal authority or argument.)

(See Pete che ak 2-SP An Cu % —c)

Claim IT:

 

 

 

Supporting Facts:

 

 

 

 
 

Ca

Be .1:19-cv-00893-JB-SMV Document 1 Filed 09/25/19 Page 8 of 16

 

Rom DNCAARZ > Aces!

AN On Mecel 19 22 CE DNYeacea« MeseraseZa
met with WM Vencleant Dheaco® Cc 2a. acc QE

Dy Seoacleat Qreness Pockiag ton Ae. coach: req x=

a Gack Qc. DM veaclaant S Nelhez, eo ecesesx8
2). On Srcct bh 22) O18 DMSveacteot Meuaguezs

sod C.l, Deveadkeos DraceS Stqned « Socumest
aqcee meat ko «t lads Mcvenclan® Dano toe aot
aS oa agent ox ‘the Retant Police MegackMen
Lo tens Sac Sa CL. Bre Sib cocluc&
Caotce (lef Ibu 6 eo iclhance, Sec CauAnenr.
3) On Peacela Zk Jo® DSeacdkect De au naeezs

aacl Oc, D Seabank Prene® ane«* ot ce
Coce Stas Shece. DPeancla&

ihe Preeacdea& Pheaws>
atetes Oo cast “ke QuccinaSe, ean oe Come Ata So

Mera LL. On Neacct 908, THeenGents Coca,
acl G. Weliclez. Prat cou “Middea lye

ece Senecs) voeck

Ne

Deer mare 2, <
Cron bet Phenags” eer activated’

cep) Sreacke oes

AAaAkrAOWOCaH Ser <)>
the audio/s ites c$ecocckione
Demraaue2), Ceca, DW Neltez, aad  NelS&ez.

Lagtouctech Oe Seales @ maces Kia eern-ke co

Te lace Ges cesiclenes. aD thre «a Meccan
Deccan’ oc Ocolben te. couse, am cCecacct

ing Dent SR ceack etre c Ceti Gencs2>

a) On Deccls 24k 200g Merenclane Phones emtered
Plath GRe Cosichesmce, asnch cVecoec*PeL -clne.

 

yr

PPV cae SS rie cucdkse/Vihes wD mous “Kre>

 

B-/A

 
Cag

 

be 1:19-cv-00893-JB-SMV Document 1 Filed 09/25/19 Page 9 of 16

 

Ple wt COs lame dre foe. AT COENRONS -bo
Pucelrege Boucs
Ss) Da Srccechh 2A VAG at Book hones Prenesy
Cetacced ce Deet Sith DD erendonts 2 prncu
2 +e Qcoviche yo cleucs, cad cecocdisss.,
Merentants, 2 trea S Gack MVeaboat ProsnesS
Stlo,20 cash Sec eckiag oS ther eqent.
le.) On Daccts BA 2268 Docc 21, Q2A8  aacl
Sacco 2 ZOO DQealonts S. Vo ihezs,
‘O.Vettez, Denirquezs, Caca cat cic
Deakine “Pheace® Qos aareed rn 45
WMevealke atc Pheao® Gault oct os « Paid
aqesrk OY the Reta Malice DopaceDenk

 

ont Ack, cajtoe ( lect dcuc_¢ Oucchesos een

 

ne. “Pleas YP IMS ile eyo Crane Se

Cesc cLenee Drolet PrencS GOaa Dek
Sct ct uth co cach | icleor Se candle Cerfcce
Olocecl mBiiclo cm toc rock. Drencte nt lheaesy
Ses Swoocte lL lon, DMeveakleotis, DemacucZz

LD Vo Vez, >. athens, Ocean oacl ee o.
Ore o> o\rno “Pleat SPs Ceewlonce >: Hho on
Peadoclole Couse oc Sececclh accent, +o
Cocacct the Pla mtSP bee Such cuca
cad Video, Se mmo Me Aecl +5, VPooimte OS
GOEMSesr a OO outhectzo, Such cececctcc
oy hase & sec Wis CeSicSesr ees

 

 

 

 

 
 

Cas¢ 1:19-cv-00893-JB-SMV Document1 Filed 09/25/19 Page 10 of 16

 

Ns

<p) Mor SDrecckn QD | 2a DMNealoacs
TDenrepaeds, S, VMoticez, ,OMotlez, Ooca
ead Hace te, Pca wok Seackeae Prane. oy
¥ 4 0,2° +e pucchese Hous SB. MYrenckascs
Ses Sas then campensctect ¥ Loc
Sc jmotisec cS a Qt PD. cqexs. .
B) On aS. 271 2olB DQeackacts Demnguex,
Dy Netbez, 7. Valor, Coce aack Gece co.
Ocmwicle 4 De Meacleat p beac 850 te
pucchese hous MeveaGe ae PhaneS coe
CompenrSatedt § ace She Sekine <«f on Poent oT
Rotana PD. eH
A) So Peceh 28 208 DOecacka ss Deaacuex,
»d. Veleer, D Ve (bez, Osc emt Qeoccg
Damn ecloct DNeacbecre Bee * 50 22° ce Qucclhese,
houses, CD react “PrcoeSS cS commensatect
$5e Sec ecthiag CBSA CCont SS Qetee DD.
19) Yc Mme ti Se hums omy or Ancke é\
cacton lect louy's cud cad S&S tho Denke
nee, c Sencety cont oc Ocolbclole camse,
HDa Seack « mack oct” Hockine raackec Kho,
Cocrkoe C S&P eho Reber PA te -cho,
Phere Gs Cesicloneeg, Sects (Ym Ocwate

\
Are ling thet no Plane SD rc S am

 

2XDecta loa SS OC il oc ae LS, Dosa beancs
Prece & wacquvecat ly cette fC eS os Sq20%

ox Were feoes Q WMeui\o

 

o-c.

 
 

eC
Case 1:19-cv-00893-JB-SMV Document1 Filed 09/25/19 Page 11 of 16

 

Claim HI:

i.

Supporting Facts:

D. PREVIOUS LAWSUITS AND ADMINISTRATIVE RELIEF

1. Have you begun other lawsuits in state or federal court dealing with the same facts involved in this
action or otherwise relating to the conditions of your imprisonment? Yes >No. If your answer
is "Yes," describe each lawsuit. (If there is more than one lawsuit, describe the additional lawsuits using
this same format on a blank sheet which you should label "E) PREVIOUS LAWSUITS AND

ADMINISTRATIVE RELIEF.")

a. Parties to previous lawsuit:
Plaintiff(s):
Defendant(s):

 

 

b. Name and location of court and docket number

 

c. Disposition of lawsuit. (For example, was the case dismissed? Was it appealed?
Is it still pending?)

 

d. Issues raised:

 

e. Approximate date of filing lawsuit:

 

 

f. Approximate date of disposition:
2. I previously have sought informal or formal relief from the appropriate administrative officials
regarding the acts complained of in Part D. Yes _% No.

If your answer is "Yes," briefly describe how relief was sought and the results.

3. I have exhausted available administrative remedies. Yes x No. If your answer is "Yes,"
briefly explain the steps taken. Attach proof of exhaustion. If your answer is "No," briefly explain why
administrative remedies were not exhausted.

 

 

 

 
 

Case 1:19-cv-00893-JB-SMV Document1 Filed 09/25/19 Page 12 of 16

E.. PREVIOUSLY DISMISSED ACTIONS OR APPEALS

I. If you are proceeding under 28 U.S.C. § 1915, please list each civil action or appeal you have brought
in a court of the United States while you were incarcerated or detained in any facility that was dismissed
as frivolous, malicious, or for failure to state a claim upon which relief may be granted. Please describe
each civil action or appeal. If there is more than one civil action or appeal, describe the additional civil
actions or appeals using this same format on a blank sheet which you should label "F. PREVIOUSLY

DISMISSED ACTIONS OR APPEALS."

a. Parties to previous lawsuit:

Plaintiff(s):

 

Defendant(s):

 

b. Name and location of court and docket number

 

ce. Grounds for dismissal: () frivolous () malicious () failure to state a claim upon which relief may
be granted,

d. Approximate date of filing lawsuit:

 

e. Approximate date of disposition:

 

2. Are you in imminent danger of serious physical injury? Yes A No. If your answer is "Yes,"
_ please describe the facts in detail below without citing legal authority or argument.

G. REQUEST FOR RELIEF

I request the following relief:

(See Act ceh ect at 5-a)

 

 

 

 

 
   
 
  
    
 
     
 
    

q ase 1:19-cv-00893-JB-SMV Document1 Filed 09/25/19 Page 13 of 16

 

 

 

 

 

 

 

 

 

 

 

 

 

pen ee C> =
ee {Eine this Duce = c a
1 Cs Ss lee le Satloce. Celco oS le &
CU \
. = oN So & Gq > ae

, "S) Sen ha nts hoy

 

 

QzWroleto of Plea t SO Cech
Pen Statins “Eine S$ Menlonce Suc ves Coy

CesPpeces Ko thos a Cech<e Ss:

DS. Coca > Ce moensafoo cf ~ > SS,
Lr? Or AMOUR «eG Oecs score ( buy Claus aacdt o,

be
j “DS ok +
Ca * oS oc, AE SoQi.nt,

   
  

oO

 

13.) Yd cn 4Cco, ( Sn at C CSSUCSZ Heme ch le.

 

 

pC
[.) Plarcat Ss Coste

GEN ela S San te
15.) ZB

aC > «& Oo ro. Cel sx <I cS

 

LA

; Sach Ocret telCo,.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
cfs. 1:19-cv-00893-JB-SMV Document1 Filed 09/25/19 Page 14 of 16

 

 

 

 

we voce boo

 

 

 

 

L heave SCeacl tho Cece cocne

 

Co
SOMO Coe ancl Inecelon, Wee Su Hohe hyo,
PVOLESSSR Co Ceqeack thececa cao HCE,

2xce ot So toe DatktecS ac Ceaecdt oo

 

 

 

 

(Teer NeGoan aqackt beleeS anc |
FEINeS ©,

es
Ll lnelre.ye, AINE S) Oo Ho HOUR >

POAC td ek to Seceqaigs Cs CCUe,

aca COOCec

 

 

 

 

 

& xs Craathoe St at: Loo Luces, NSN

Oeoees ‘ Repce shoe LD, Zoay
Ou ft

 

 

 

CO’ Aton QO

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

Case 1:19-cv-00893-JB-SMV Document1 Filed 09/25/19 Page 15 of 16

Prisoner's Original Signature Original signature of attorney (if an

 
 

 

 

 

Attorney's full address and telephone

DECLARATION UNDER PENALTY OF PERJURY

The undersigned declares under penalty of perjury that he/she is the plaintiff in the above

action, that he/she has read the above complaint and that the information contained in the complaint

is true and correct. 28 U.S.C. § 1746; 18 U.S.C. § 1621.

Executedat Los Luaas Slow Dextca  on'®

(location) ’ ate) -

LY

 

   

 

 

 
 

ie Oxeree II €YI% 60

  

P.0. Demver 1323 .
Bos Cuuas, WM }

 

 

 

 

 

 

 

RECE|
a __ $03\ SE aE or
SS ! SEP 25
died EP SAT Retail rome, 2019
. | USPOSTAGEPAID CLERK LFERS

$7.85 Si _
3 PRIORITY MAIL 1-DAY e J NUVe \\ S TAVES 1\ IS(IZe| Cole
QO)

1 Lb 5.90 Oz!
> , . Zz
z 1006 i. eh). |
NEXPECTED DELIVERY DAY: 09/25/19 | 5 9 > Lomas i | VIS N W , Ste A
g cos] eau \) N\
HIP E ~ - El E \Co

S338 GOMAS BLVD NW A LBUQU UE / K

   

© ALBUQUERQUE NM 87102-2274

% USPS TRACKING NUMBER

ST

9505 5114 5243 9267 0905 31

BTLOZ

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  
 
